DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-10 are objected to because of the following informalities: they are numbered as claims when it appears that they are line numbers, not claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180168356 A1 to Porowski.
	Re Claim 1, Porowski teaches:
	A pillow attachment mechanism for surgery and post-surgery head use and stable immobilization and positioning of the head and neck (at least [Abstract] “device to be worn on a user's head is provided for promoting back sleeping”) comprising: 
first and second pillows (a) each having first and second ends facing one another and spaced apart from one another to provide a variable space between said pillows, (b) having third and fourth ends parallelly positioned respectively from said first and second ends, (c) each having parallelly-positioned sides positioned generally 90 degrees from said first and second ends and (d) each having a user head/neck surface (at least Fig. 2 and [0036] “first and second stabilizers 105, 110 may comprise a head engaging surface 130 (the underside in the view shown in FIG. 2) that is configured to be disposed proximate the user's head and a bulge portion 140 extending outwardly from the head engaging surface” and [0037] “first and second stabilizers 105, 110 may, in some cases, be configured in the shape of a triangular prism”.); 
sleeves (a) each secured to said sides of said first and second pillows and (b) each provided with a generally tunneled configuration; first and second cords inserted into said pillow sleeves and extending therefrom, with one of each of said cords being secured to the first of said pillows at an end thereof opposite to its facing end and with the other ends of said cords extending from the sleeves of the second of said pillows (at least Fig. 13 and [0043] “the connecting member 120 by threading the connecting member through a sleeve 152 defined in each stabilizer. For example, as shown in FIG. 13, two slits 154 may be cut or formed in the covering 150, through which the connecting member 120 may be passed. Alternatively, a sleeve (e.g., a loop of material) may be formed separately from the covering 150 and may be affixed to the outer surface of the covering (e.g., through adhesive or stitching), and the connecting member 120 may be passed through the sleeve to attach it to the covering 150. In still other embodiments, each stabilizer 105, 110 may be molded or formed to include a hole therethrough (not shown), and the connecting member 120 may be passed through the hole to movably or fixedly attach the connecting member to the stabilizers 105, 110”.); and 
fasteners secured to said first and second cords at said other ends of said cords extending from the sleeves of the second of said pillows and contacting said ends of said first and second cords which extend from said sleeves of said second pillow, wherein the fasteners, when contacting said second pillow, sets the spacing between said pillow first and second spaced ends for supporting the for the surgery and post-surgery head and mobilization of a user (at least Fig. 11 and [0042] “A loop portion 180 of a hook and loop fastener, for example, may be attached (e.g., via stitching or adhesive) to a respective one of the first or second stabilizers 105, 110. The user may be able to position the respective stabilizer 105, 110 at the desired position on the connecting member 120 by adjusting the position of the loop portion 180 (with attached stabilizer 105, 110) along a length of the connecting portion 120. Once at the desired position, the hook portion 182 of the hook and loop fastener may be attached to the loop portion 180, such that the connecting member 120 is sandwiched therebetween”.).
Re Claim 2, Porowski teaches:
	A pillow attachment mechanism according to claim 1 in which said first and second pillows each comprise a cover and a foam (at least [0035] “first and second stabilizers 105, 110, such as out of closed cell compressed foam”.) interior placed within said cover, said cover further including a slit for enabling insertion and removal of said foam interior (at least [0038] “the covering 150 may be removed”.).
Re Claim 3, Porowski teaches:
	A pillow attachment mechanism for surgery and post-surgery head use and stable immobilization and positioning of the head and neck (at least [Abstract] “device to be worn on a user's head is provided for promoting back sleeping”) comprising: 
first and second pillows (a) each having first and second ends facing one another and spaced apart from one another to provide a variable space between said pillows, (b) having third and fourth ends parallelly positioned respectively from said first and second ends, (c) each having parallelly-positioned sides positioned generally 90 degrees from said first and second ends and (d) each having a user head/neck surface (at least Fig. 2 and [0036] “first and second stabilizers 105, 110 may comprise a head engaging surface 130 (the underside in the view shown in FIG. 2) that is configured to be disposed proximate the user's head and a bulge portion 140 extending outwardly from the head engaging surface” and [0037] “first and second stabilizers 105, 110 may, in some cases, be configured in the shape of a triangular prism”.); 
sleeves (a) each secured to said sides of said first and second pillows and (b) each provided with a generally tunneled configuration; a strap inserted into said pillow sleeves and extending therefrom, with an end of said strap being secured to the first of said pillows at an end thereof opposite to its facing end and with the other end of said strap extending from the sleeve of the second of said pillows (at least Fig. 13 and [0043] “the connecting member 120 by threading the connecting member through a sleeve 152 defined in each stabilizer. For example, as shown in FIG. 13, two slits 154 may be cut or formed in the covering 150, through which the connecting member 120 may be passed. Alternatively, a sleeve (e.g., a loop of material) may be formed separately from the covering 150 and may be affixed to the outer surface of the covering (e.g., through adhesive or stitching), and the connecting member 120 may be passed through the sleeve to attach it to the covering 150. In still other embodiments, each stabilizer 105, 110 may be molded or formed to include a hole therethrough (not shown), and the connecting member 120 may be passed through the hole to movably or fixedly attach the connecting member to the stabilizers 105, 110”.); and 
a fastener secured to said strap at said other end thereof and extending from the sleeve of the second of said pillows and contacting said end of said strap which extends from said sleeve of said second pillow, wherein the fasteners, when contacting said second pillow, sets the spacing between said pillow first and second spaced ends for supporting the for the surgery and post-surgery head and mobilization of a user (at least Fig. 11 and [0042] “A loop portion 180 of a hook and loop fastener, for example, may be attached (e.g., via stitching or adhesive) to a respective one of the first or second stabilizers 105, 110. The user may be able to position the respective stabilizer 105, 110 at the desired position on the connecting member 120 by adjusting the position of the loop portion 180 (with attached stabilizer 105, 110) along a length of the connecting portion 120. Once at the desired position, the hook portion 182 of the hook and loop fastener may be attached to the loop portion 180, such that the connecting member 120 is sandwiched therebetween”.).

Re Claim 4, Porowski teaches:
A pillow attachment mechanism according to claim 3 in which said first and second pillows each comprise a cover and a foam (at least [0035] “first and second stabilizers 105, 110, such as out of closed cell compressed foam”.) interior placed within said cover, said cover further including a slit for enabling insertion and removal of said foam interior (at least [0038] “the covering 150 may be removed”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673